Per Curiam.
In spite of, and disregarding an utter failure to present a record or case on appeal in compliance witb tbe rules of tbe Court, and practice prescribed by statute in such eases, wbicb merits a dismissal of tbe appeal, this Court has carefully reviewed tbe papers filed, and listened patiently to personal appeal of defendant, in her appearance before tbe Court, tbat she have an actual partition of tbe “Richardson Family Homeplace,” tbe subject of tbe proceeding. And if there were merit in her desire for an actual partition, tbe record fails to show tbat defendant has preserved her right to present tbe question to this Court.
Therefore let tbe appeal be dismissed.
Appeal dismissed.